Citation Nr: 1214509	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-25 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the right distal tibia and fibula.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, to include whether a separate rating for neurological manifestations is warranted.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to July 1975.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of these matters is with the VARO in Montgomery, Alabama.

In an April 2010 decision, the Board denied the knee and lumbar spine claims.  The Board also determined that it did not have jurisdiction of a claim for a total rating due to individual unemployability due to service-connected disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an October 2011 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with the Court's decision. 

VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the Veteran or by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, the Board has jurisdiction over the Veteran's TDIU claim and that issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for a psychiatric disability, as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In an October 2011 memorandum decision, the Court vacated the April 2010 Board decision and remanded the claims on appeal for further proceedings consistent with the Court's decision.   Initially, the Court found that the Board erred in not considering the issue of entitlement to a TDIU in light of an April 2009 VA examination and other evidence of record.  The Court concluded that the evidence of record reasonably raised the question of whether the Veteran is unemployable due to the disabilities for which an increased rating was sought and as such the TDIU should have been adjudicated by the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, the Court vacated the Board's decision as to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Lastly, the Court found that the Board failed to properly consider pain in determining the appropriate disability ratings and whether a separate rating for neurological abnormalities was warranted, noting that an April 2009 VA examination showed nerve involvement.  

In light of the above, the Board finds that an additional examination of the Veteran's right knee is warranted that includes range of motion measurements and a discussion of the factors pertaining to functional impairment contained.  38 C.F.R. §§ 4.40, 4.45 (2011).  In applying the regulations VA should obtain an examination in which the examiner determined whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2011).  

With regard to the Veteran's lumbar spine disability, the Board finds that a new examination is also warranted with findings responsive to all applicable rating criteria, both orthopedic and neurological.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Prior to arranging for the Veteran to undergo further examinations, obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated through March 2008.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

To ensure that all due process requirements are met, and that the record before the examiner is complete, give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal. 

Finally, because of the Veteran's contentions that he is not able to work because of his service-connected disabilities, on remand, consideration of whether each claim for higher rating meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) should be addressed.

The Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular disability rating is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  38 C.F.R. § 3.321(b)(1).  In contrast, the award of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  In this case, both regulations should be addressed on remand, since both have been reasonably raised by the evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b) (2011). 

2.  Obtain from the Birmingham VAMC all outstanding, pertinent, medical records from March 2008 to the present following the procedures set forth in 38 C.F.R. § 3.159(c).

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include an electromyogram and nerve conduction studies, and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, that examination should be scheduled.  The examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected lumbar spine disability.  The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should provide the following:

(a)  In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the  lumbar spine disability, to include muscle spasm, guarding, foot drop, radiculopathy, or sciatic neuropathy.  All neurological manifestations should be described in detail.  The examiner should comment on neurological findings in the April 2009 VA examination report.

(b)  In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or coordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c)  The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(d)  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable.  

(e)  The examiner should state whether the Veteran's lumbar spine disability has resulted in any incapacitating episodes and the amount of time in the previous year.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed res prescribed by a physician and treatment by a physician.

(f)  The examiner should provide an opinion concerning the impact of the service-connected lumbar spine disability on the Veteran's ability to work and should state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

4.  Thereafter, schedule the Veteran for a VA examination of his service-connected residuals of a fracture of the right distal tibia and fibula and his degenerative joint disease of the right knee.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a)  Determine the severity of the Veteran's service-connected right knee disability and residuals of a fracture of the right distal tibia and fibula, with specific findings of impairment reported in detail. 

(b)  Conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

(c)  The examiner should specifically indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity. 

(d)  The examiner should discuss whether the Veteran has been shown to have malunion of the right tibia and fibula with marked knee or ankle disability, or nonunion of the right tibia and fibula, with loose motion requiring the use of the brace. 

(e)  The examiner should provide an opinion concerning the impact of the service-connected right knee and residuals of a fracture of the right distal tibia and fibula on the Veteran's ability to work and should state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities. 

5.  Thereafter, readjudicate each of the claims on appeal, to include consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.1 (a) and 38 C.F.R. § 4.16(b), and specifically address whether the criteria for referral for consideration of an extraschedular rating are met. 38 C.F.R. § 3.321(b)(1) (2011).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

